Citation Nr: 1205423	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  07-20 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In May 2010, the Veteran's appeal was remanded by the Board for additional development.

The Veteran and his wife provided testimony before the undersigned Acting Veterans Law Judge during a Travel Board hearing at the RO in August 2009.  A transcript is of record.

The Board notes that the claim of service connection for a psychiatric disorder was originally claimed as service connection for PTSD.  However, the record reflects that, in addition to PTSD, the Veteran has been diagnosed with major depressive disorder and a personality disorder.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record. In consideration of this holding, the Board has recharacterized the issue as reflected on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, although it will result in further delay of final adjudication of the Veteran's claim, the Board finds that additional development is necessary.

The Veteran contends that he developed PTSD as the result of several stressful incidents during service, including a personal assault by a superior officer, being in close proximity to the suicide of a fellow shipmate while serving aboard the U.S.S. Barb, seeing several people killed during the attempted rescue efforts after a helicopter crash while aboard the U.S.S. Apache, and observing the floating body of a drowned sailor when the U.S.S. Isle Royale was docked in California.  

Pertinent regulations provide that if a PTSD claim is based on a claimed in-service personal assault, such as in the instant case, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident. 38 C.F.R. § 3.304(f)(5) (2011).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

The regulations further provide that VA will not deny a PTSD claim based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  

In the May 2010 remand, the Board instructed the agency of original jurisdiction (AOJ) to provide notice regarding how to substantiate a claim for PTSD based on personal assault.  Although the Veteran was provided letters regarding his PTSD claim in May and July 2010, these letters did not advise him of the special evidence available to corroborate stressors in a personal assault case such as this one.  In particular, the letters did not advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, as required by 38 C.F.R. § 3.304(f)(5).  In this regard, although VA Form 21-0781a, "Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder Secondary to Personal Assault," was attached to the notices, this form does not satisfy the requirements of 38 C.F.R. § 3.304(f)(5), as it merely requests that the claimant provide any other information that is important for VA to know which "may" help the claim, and to let VA know if he or she experienced any of the listed behavior changes following the alleged stressor.  There is no indication in that form that such behavior changes may serve to corroborate the stressor in conformity with 38 C.F.R. § 3.304(f)(5).  Because a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders, the claim must be remanded again, so that the requested notice may be provided to the Veteran.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The May 2010 Board remand also directed the AOJ to attempt to corroborate the Veteran's claimed stressors through the appropriate channels, to include the United States Army and Joint Services Records Research Center (JSRRC).  Specifically, the Board instructed the AOJ to provide the JSRRC with all pertinent information to aid in verifying the Veteran's alleged stressors regarding the suicide of L.J., the downed helicopter rescue, and the drowned sailor.  The AOJ has made no attempt to complete this directive.  Therefore, the Veteran's claim must also be returned for further action in this regard.  Id.

Finally, the Board notes that the evidence of record indicates that the Veteran is receiving Social Security Administration (SSA) disability benefits related to his PTSD, and that he was provided with a relevant examination.  See the Board Hearing Transcript (Tr.) at 7; see also the Veteran's December 2006 notice of disagreement.  Given that these records could be relevant in substantiating the Veteran's claim, VA has a duty to make reasonable efforts to obtain these records.  38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that if there is a reasonable possibility that SSA records are relevant to a claim, VA is required to assist the claimant in obtaining the identified records).


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a notice letter to his current address of record that complies with the notification requirements of 38 C.F.R. § 3.304(f)(5) (2011).  The letter should advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of his stressor relating to an in-service assault.  Inclusion of VA Form 21-0781a, without any further explanation in the body of the notice letter as requested above, will not suffice.

2.  Make attempts to corroborate the Veteran's claimed stressors through the appropriate channels, to include the U.S. Army and Joint Services Records Research Center (JSRRC).  Provide the JSRRC with all pertinent information, to include copies of personnel records, units of assignment, and stressor statements, particularly the Veteran's statement dated August 4, 2009.  The JSRRC should verify:

(a)  the alleged suicide of L.J. while the Veteran was serving aboard the U.S.S. Barb in July or August of 1967, when the ship was in Hong Kong harbor; 

(b) the downed helicopter rescue in the Tonkin Gulf while the Veteran was serving aboard the U.S.S. Apache in March or April 1966; and 

(c) the discovery of the body of a drowned sailor when the U.S.S. Isle Royale was docked in California in July or August 1970

If these events cannot be verified, that outcome must be stated for the record.
3.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security benefits as well as the medical records relied upon concerning that claim. 

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a Supplemental Statement of the Case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


